849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry EPPERSON;  Lawrence Epperson;  Madeline Epperson;Patsy D. Price;  Plaintiffs,Kenneth Epperson, Plaintiff-Appellant,v.UNITED STATES of America, Defendant,Steve Mullins;  Larry Mullinx;  Unknown Officers of theSullivan County Sheriff's Department Patrick Howard;Sullivan Company;  Mike Gardner, Sheriff;  Damion Gordon;Raymond Kanipe;  Bruce Bullis, Defendants-Appellees.
No. 88-5466.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file and copies of the certified record reveals that on March 17, 1988, the district court entered an order denying various pretrial motions made by the appellant relating to subpoenas and stipulation of evidence, and granting appellant's motions relating to matters of discovery.  On April 25, 1988, appellant filed his notice of appeal seeking review of the adverse portions of the March 17, 1988 order.  Appellant further seeks review of the district court's failure to rule upon his motion for reconsideration and motion to strike filed March 9, 1988.  The district court docket sheet reflects that trial is scheduled on June 24, 1988.


3
This court lacks jurisdiction in this appeal.  The district court's order of March 17, 1988, is not a final appealable order within the meaning of 28 U.S.C. Sec. 1291.   See Catlin v. United States, 324 U.S. 229 (1945);  Youghiogheny & Ohio Coal Co. v. Baker, 815 F.2d 455 (6th Cir.1987).


4
Accordingly, it is ORDERED that the appeal be and is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.